Mr. Justice Burroughs delivered the opinion of the court. This case was before this court at the May term, 1898, when the judgment of the Circuit Court in favor of the appellants was reversed and the cause remanded. (79 Ill. App. 337.) The case was subsequently redocketed in the Circuit Court, and a new trial there had upon an agreed state of facts, the same as those shown by the record when the case was formerly before us, and a judgment was rendered for appellee in conformity with the opinion of this court. The appellants now bring the case to this court by appeal, and urge us to reverse that judgment. The questions now presented are identical with those adjudicated when the case was formerly before us, and the law of the case as then announced controls us now, so far as this case is concerned. We therefore affirm the judgment appealed from.